Citation Nr: 1542398	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to May 15, 2015 and in excess of 70 percent on or after May 15, 2015.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from September 1967 to September 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The June 2011 rating decision granted service connection for PTSD and assigned a 50 percent disability rating effective from August 31, 2010.  During the pendency of the appeal, a May 2015 rating decision increased the assigned disability rating to 70 percent effective from May 15, 2015.  The Board notes that though the Veteran's representative stated that he agreed with the 70 percent rating in his June 2015 VA Form 646, a different representative from this veterans service organization later stated in the August 2015 informal hearing presentation that the Veteran is entitled to "at least a 70 percent rating."  In addition, the Veteran previously stated in his August 2011 notice of disagreement that he deserves a rating of "70 [percent] or better."  The Veteran is presumed to seek the maximum available benefit; therefore, regardless of the evaluation granted during the pendency of the appeal, the issue remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a November 2013 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and readjudication.  The case has since been returned to the Board for appellate review.  In addition to the increased rating issue for PTSD, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In a May 2015 rating decision, the RO granted entitlement to TDIU.  Although a claim for TDIU is part and parcel of an increased rating claim, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the one year period following the May 2015 rating decision has not yet expired and the Veteran may still file a notice of disagreement with this rating decision.  Thus, the issue of entitlement to TDIU is not presently before the Board.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  Prior to May 15, 2015, the Veteran's PTSD symptoms have been productive of occupational and social impairment with reduced reliability and productivity; but not occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  On or after May 15, 2015, the Veteran's PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD prior to May 15, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD on or after May 15, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a letter sent to the Veteran dated in April 2011.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in June 2011.  Accordingly, the duty to notify has been satisfied.

Moreover, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in June 2011 and May 2015 in connection with the claim on appeal.  These examinations are adequate as they fully address the rating criteria and evidence of record that are relevant for rating the Veteran's PTSD.  

In the Board's November 2013 remand, the AOJ was directed to send the Veteran a letter requesting that he identify and provide authorization for the AOJ to obtain records from any healthcare providers who treated him for his PTSD.  The AOJ was further instructed to obtain any outstanding VA treatment records.  In accordance with this instruction, the AOJ sent the Veteran a letter in February 2015.  In a March 2015 statement, the Veteran informed the AOJ that he only received treatment for his PTSD from VA.  The AOJ subsequently obtained updated VA treatment records and associated them with the claims file.

The November 2013 remand also ordered the AOJ to schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his PTSD.  The Veteran was afforded such an examination in May 2015.  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in May 2015.  The record does not reflect an allegation or evidence revealing any worsening of the PTSD since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  Since there has been an increased rating for PTSD during the pendency of the appeal, the Board must consider a staged rating for the claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The Veteran's 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

Background

In June 2009, a VA treatment record noted that the Veteran had recently retired from a wheel manufacturing company.  He was divorced with three children.  There were no abnormalities in his appearance.  He was oriented times three with an intact memory and a normal mood.  In terms of substance abuse, he drank 1 to 2 cans of beer in the evening, but did not use recreational drugs.  The Veteran also regularly exercised.  He reportedly experienced night sweats 2 to 3 times a week.  The record stated that he presented with some PTSD symptoms, but he was not interested in receiving counseling or medication.  Records from this month identified that though the Veteran had anxiety and some mild depression, he was not suicidal at all.  

Later in September 2009, the Veteran was still alert and oriented with a pleasant psychosocial status.  The Veteran reported that he drank 1 to 2 drinks a day 4 or more times a week.  He also stated that on a weekly basis, he had 6 or more drinks on one occasion.  The Veteran declined a referral for substance abuse.  In a PTSD screening, the Veteran reported that he had either nightmares or dreams about the traumatic event and thought about it when he did not want to.  He also tried hard not to think about it or went out of his way to avoid situations that reminded him of it.  The record additionally documented that he was constantly on guard, watchful, or easily startled.  However, he denied feeling numb or detached from others, activities, or his surroundings.  The Veteran similarly denied having symptoms of depression or suicidal ideation.

A June 2010 VA treatment record revealed that the Veteran remained retired, but he was now married.  The record described the Veteran as obese.  He consumed alcohol 2 to 3 times a week and had 3 to 4 drinks a day.  He never had 6 or more drinks on one occasion in the past year.  He declined a substance abuse referral.  In July 2010, the Veteran visited VA to discuss his alcohol abuse and sleep problems.  The Veteran was accompanied by his wife to the appointment.  The record noted that the Veteran sought help after receiving a ticket for possessing alcohol.  He had previously been required to complete a rehabilitation program as part of his probation.  The Veteran also reported that he was not sleeping and had been suffering from nightmares since Vietnam.  He did not have suicidal or homicidal ideation.

VA treatment records from August 2010 noted that the Veteran's affect was affable, but flat.  The Veteran was adequately dressed and groomed, cooperative, and alert and oriented times three.  His thoughts and behavior were described as logical, linear, and goal-directed.  Though his language was normal, one record on August 18, 2010 record noted that his speech was slow.  The Veteran had previously reported some significant memory deficits, but he denied any problem on August 18, 2010.  The record also noted that there was no indication of remarkable short-term memory deficits.

He reported that his relationship with his three children was good.  He had frequent contact with two of his children, yet he never saw one child who lived farther away from the Veteran.  The Veteran had been married three times, but his current marriage was to his first wife.  He described this relationship as very good.  His wife came with him to the appointment.  He also had a good relationship with his siblings.  At work, the Veteran denied having difficulty getting along with others before his retirement.  The Veteran listened to the radio and relaxed in the garage in his free time.  The Veteran identified loving his family as a personal strong point and alcohol as a personal weakness.  An August 2010 record noted that the Veteran had not had a drink for 2 weeks.

The Veteran described his sleep problem as including nightmares 4 to 5 times a week with approximately 4 hours of sleep each night.  During one such nightmare, he had hit his wife.  In addition to nightmares, the Veteran had problems falling and staying asleep.  He also had panic and/or anxiety issues related to his nightmares.  He reported feeling tired and having little energy in his depression screen.  The Veteran also reported feeling emotionally numb or unable to have loving feelings in this month.  The depression screen additionally revealed that for several days, the Veteran had little interest or pleasure in doing things; felt down, depressed, hopeless, bad about himself, that he was a failure, or that he let himself or his family down.  He also had a poor appetite or overate; moved or spoke slowly enough that other people noticed; or felt so fidgety or restless that he moved more than was usual.  For more than half the days, he had trouble concentrating on things, such reading the newspaper or watching television.  These symptoms reportedly made it very difficult to do his work, take care of things at home, or get along with other people.

The Veteran denied having delirium, dementia, delusions, or hallucinations.  Records from this month noted the Veteran's report of paranoia that involved keeping the house locked when at home and either looking or going outside when he woke up from sleeping.  A VA treatment record from this month indicated that this paranoia was classified as obsessive thoughts.  The Veteran acknowledged that he could feel irritability and anger, but he tried to walk away from these situations The Veteran was given diagnoses of adjustment disorder with depression, alcohol dependence, and PTSD.  He expressed a desire to feel better and have a better quality of life.  He planned to begin medications for his symptoms, but the record indicated he was not yet ready to change his pattern of substance abuse.  An August 18, 2010 VA treatment record noted that the Veteran was questionable historian.  He did not have suicidal or homicidal ideation.  He was given a GAF score of 50.

In October 2010, a VA treatment record noted that the Veteran's affect was tearful, bland, and flat.  He avoided eye contact, but he now had clear speech.  The record described the Veteran as quite depressed, but he did not have suicidal ideation.  His PTSD symptoms were determined to be moderate to severe in their severity.  The Veteran's GAF score had decreased to 45.  A subsequent March 2011 VA treatment record noted that his mood was depressed and although his eyes were welling with tears, his affect was restricted.  However, the Veteran reported feeling better with less depression and anxiety.  In addition, the Veteran experienced fewer nightmares than he had previously and could cope better with everyday stressors.  His GAF score improved to 52.  He again denied any suicidal ideation.

On April 12, 2011, the Veteran still did not make eye contact, but his affect was appropriate.  His appearance was alert, calm, and cooperative.  The record noted that the Veteran had flashbacks that could be triggered by helicopter noises and he still avoided potential reminders of Vietnam.  His recreational activities now included fishing and gardening.  In terms of sleep problems, the Veteran's wife reported that he was sleeping better with medication.  The frequency of his nightmares had decreased to 1 to 2 times a week.  The Veteran also had not consumed alcohol since the previous July.  In addition, the Veteran reported that he was doing better in relation to checking the locks on windows and doors.  He denied having psychotic symptoms.  The GAF score was 50.

Another record created later in the day on April 12, 2011, stated that the Veteran described his relationships as lacking closeness.  His affect was very restricted and he was noted to have irritability and anger outbursts.  The Veteran reported having suicidal thoughts in passing, but no plan.  However, the mental status assessment stated that he had no suicidal or homicidal ideation.  His GAF score had gone back to 52.  In June 2011, the Veteran again denied having suicidal ideation.  The record stated that though the Veteran might have "ruminations of death," he did not have any active suicidal thoughts, plan, or behavior.  His risk of suicide was minimal.

In a June 2011 VA examination report, the Veteran reported painful, intrusive memories of Vietnam that have increased since he retired.  He also reported nightmares 3 to 4 times per week, distress when exposed to stimuli that remind him of his combat experiences.  The Veteran avoids crowds, seeing combat moves, and has a loss of interest in previously pleasurable activities.  He reported feeling walled off, numb, distant and detached.  Other than wanting to see his son and daughter, he didn't want to be around anyone.  He described ongoing feelings of sadness, but with no current suicidal ideations.  He reported anxiety related to continued hypervigilance, and startling quite easily.  He reported concentration difficulty due to anxiety, intrusive memories.  The Veteran stated he was angry, irritable, and short-tempered.  He reported some friction with a supervisor at his last job due to his irritability.  He had terrible sleep patterns.  He retired two years previously, and got along well with most of his co-workers, but had friction with a supervisor.  Upon examination, the Veteran was alert, oriented and cooperative.  He was anxious and depressed named little eye contact.  There was a blunted affect, with clear and goal-oriented thoughts, and no evidence of delusions or hallucinations.  The Veteran's cognitive abilities are grossly intact for abstraction, memory, and judgment, although there was the reported difficulty with concentration.  The Veteran's grooming and hygiene were appropriate.  Speech and communication were appropriate, and there was no panic, paranoia, or obsessional rituals.  There was ongoing hypervigilance.  The GAF score was 50, which reflected the difficulties with several marriages, complete social isolation, and the decision to retire due to friction in the workplace.  

In August 2011, the Veteran reported that while he often thought of Vietnam, these thoughts did not bother him as much.  He reported that he did not have an appetite.  He had apparently lost 16 pounds in 2 weeks, but he attributed this change to the heat.  The Veteran did not go outside and instead sat inside and watched movies.  The record noted that he was encouraged to think of activities that did not involve being outside in the extreme heat.  He denied suicidal or homicidal ideation.  A VA treatment record from September 2011 stated that the Veteran had clear speech and a bland mood with a congruent affect.  He was still oriented times 3 with intact insight and judgment, and logical/goal-directed thoughts and perceptions.  His attention/concentration was described as fair.  The Veteran reported feeling stressed over recent health issues and worried about his son who was going through a divorce.  His GAF score was unchanged at 52 and he still denied suicidal thoughts or behaviors.  

Later in November 2011, the Veteran opined that his PTSD symptoms had lessened somewhat and he was coping better with his current symptoms.  He was also considering reconnecting with his friends from Vietnam.  The Veteran's wife came with him to the appointment; she was very supportive.  His affect was tearful at times, but he denied suicidal or homicidal ideation.

A March 2012 VA treatment record noted the Veteran's report that his nightmares occurred almost every night.  He preferred to avoid talking about Vietnam and to stay busy around the house.  However, he also reported that he could better manage his PTSD symptoms and he felt they had improved.  He denied suicidal or homicidal ideation.  In April 2012, the Veteran continued to have problems with his sleep and he had again hit his wife while sleeping.  He would wake an hour after falling asleep and have trouble falling asleep again.  He checked on noises that he heard during the night.  The Veteran reported that he liked being outside more than inside.  He still fished and enjoyed keeping busy around his house and with his dogs.  In addition, he had built a deck.  The record noted that the Veteran did not like to be around people and let his wife do the shopping.  He denied feeling irritable and tried to walk away when things did not work out as planned.

In June 2012, the Veteran made good eye contact and demonstrated a full range of affect.  The Veteran was sleeping better and had not experienced a nightmare for 2 weeks.  He also had less trouble falling back asleep after waking and slept 6 to 8 hours a night.  His relationship with his wife had also improved.  In addition to the previously documented absence of delusions or hallucinations, the record stated that there was no evidence of paranoia.  He still did not like being around the public, but recently went camping and boating.  The Veteran was described a good historian who was compliant with his treatment.  In July 2012, though the Veteran reported having a few nightmares and suffering from intrusive thoughts, he felt somewhat better and believed that his medications were helping.

A September 2012 VA treatment record stated that the Veteran had not slept well for the past two nights, but noted that this issue could be caused by the prospect of coming to VA for treatment as his blood pressure was also affected by visits to VA.  In addition, the Veteran stated that the frequency of his nightmares had lessened to 1 to 2 times a week.  The Veteran reported that his depression did not bother him when he was busy and reiterated that his medication was helping.  The record noted that the Veteran felt the need to investigate the sound of a door being shut.
In November 2012, the Veteran reported having mild depression due to increasing problems staying asleep.  He did not have dreams every night, but he did not feel rested.  He felt that his depression would improve with rest.  The record noted that the Veteran had seen shadows out of the corner of his eye, heard his name called, and heard gunshots.  However, the record also documented that there was no evidence of hallucinations, delusions, or paranoia.  Later this month, the Veteran reported that he had not spoken with his wife for 5 days after she left when they disagreed about when to depart for a family holiday.  He made a plan to speak with her. The Veteran's wife accompanied the Veteran to his appointment in December 2012.  The Veteran reported that he was sleeping well and he denied having depression.  Even though he struggled with the Christmas holiday, the Veteran stated that he thought he was alright and had no homicidal or suicidal ideation.  

A later record from December 2012 noted that the Veteran did not often feel depressed, but he was stressed by the personal problems of his brother and son.  His GAF score had improved to 55.  In February 2013, the Veteran reported that his medication was really helping him.  He still had dreams and felt on edge, but he stated that was doing pretty well.  He felt calmer and slept better.  He stated that he and his wife were getting along better, but that they would attend marital therapy if they were able.  The Veteran's GAF score had gone back 52.

Following this record, the Veteran reported feeling sad and depressed in April 2013.  The Veteran experienced intense memories of Vietnam that could be triggered frequently.  His affect was tearful and his mood was depressed and anxious.  He denied suicidal or homicidal ideation.  The Veteran was engaged and talkative, but he did not make eye contact.  The Veteran reported that he would attend more frequent therapy sessions if he had a driver's license.  He was given a GAF score of 50.  Another VA treatment record created later that same day noted that the Veteran was clean, neat, appropriately dressed, and made good eye contact.  The record explained that the Veteran felt depressed as a result of a fight with his wife about her doing more around the house.  The Veteran reported that apart from this recent incident, he had had a good relationship with his family.  His wife was present at the appointment.  He was given a GAF score of 55.

In January 2013, the Veteran was reportedly doing better and getting along well with his wife.  He did not make eye contact, but denied suicidal or homicidal ideation.  The GAF score was 50.  In October 2013, the Veteran made good eye contact and denied feeling depressed, but he reported feeling nervous about the approaching anniversary of his departure from Vietnam.  The Veteran denied irritability, but he still avoided going out in public.  The record noted that he had a patent pending and an appointment with a lawyer.  He was noted to have a GAF score of 55.

In a January 2014 VA treatment record, the Veteran described an incident involving him feeling upset after watching a war move about PTSD.  However, he reported that he felt about the same.  The Veteran did not make eye contact.  An April 2014 VA treatment record noted that the Veteran's report that his depression had improved due to the end of winter.  The record noted that he was exercising more often and he felt worthwhile.  The Veteran also stated that he had normal concentration, explaining that he could look up information on the computer.  The Veteran reported that he drank 6 to 10 beers a week.  He still had sleep difficulties, but he made good eye contact during the appointment.  In October 2014, the Veteran's depression screen was negative.  He still did not like being around people, but was noted to socialize with his brother.  The record noted that he was not suicidal. 

In January 2015, the Veteran responded to efforts to reschedule a cancelled appointment with the PTSD clinic by reporting that he was stable and would prefer to wait for warmer weather to reschedule.  The Veteran also reported in March 2015 that it would be fine for him to wait for an appointment until a new therapist was available to see him.  He denied suicidal ideation.  In April 2015, a VA treatment record noted that the Veteran was alert and oriented.  Also this month, the Veteran's appearance was clean and neat with appropriate seasonal attire.  Another April 2015 record stated that the Veteran had no emotional, language, or cognitive barriers or limitations to learning.  In his free time, the Veteran worked in his garage, rode a 4 wheeler, and worked in his garden.  The Veteran still had sleep problems.  He also reported feeling depressed due to difficulties with his wife.  He speculated that his wife would leave him and refuse marital therapy.  The Veteran also reported that he not getting along well with his family as a result of these problems.  He was willing to see a therapist for treatment of his PTSD and relationship issues.  He denied having depression or suicidal ideation. 

The Veteran was provided with a VA examination for his PTSD on May 15, 2015. The examiner noted that the Veteran's speech was intermittently illogical, obscure, or irrelevant; and that he neglected his personal appearance and hygiene.  According the examiner, the Veteran also had mild memory loss.  The examiner additionally noted that the Veteran had a chronic sleep impairment.  At the time of the examination, the Veteran was still married to his wife of his 6 years.  The Veteran felt that their marriage was typical even though they had occasional disagreements.  He informed the examiner that he enjoyed periodically visiting with his nearby children and grandchildren.  During these visits, his family came to him.  He did not have friends outside of his family.  The Veteran reported that he had retired in 2009 to avoid the long commute to work.  The Veteran avoided shopping, going to the movies, or crowded places due to his dislike of being around people. He continued to have nightmares and difficulty sleeping through the night.  He partly attributed his sleep problems to the anxiety that was triggered by the sound of a medical helicopter that occasionally flew over his house.  The Veteran took medication for sleep, depression, and anxiety.  Though the Veteran used to abuse alcohol, he reported that he now drank it more moderately.

The examiner noted many of the Veteran's previously documented manifestations of PSTD were still present.  These manifestations included distressing dreams and memories, flashbacks, avoidance of reminders of Vietnam, hypervigilance, and an exaggerated startle response.  In addition, the examiner found that the Veteran had concentration problems.  He could also experience physiological reactions as well as prolonged psychological distress when faced with reminders of the event.  The examiner also observed that the Veteran displayed a persistent and negative emotional state that involved exaggerated beliefs about himself or the world.  His beliefs about the cause or consequences of the event were also persistent and distorted.  The Veteran additionally had a marked and diminished interest in participating in significant activities and feelings of detachment or estrangement from others. 

The examiner documented that symptoms of the Veteran's PTSD included a depressed mood, a flattened affect, and disturbances in motivation and mood.  The Veteran additionally exhibited anxiety and suspiciousness.  He had difficulty in establishing and maintaining effective work and social relationships as well as difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran was apparently more prone to being intensely anxious when his blood pressure was not controlled.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner also determined that it was unlikely that the Veteran would be able to obtain and maintain gainful employment. However, the Veteran was capable of managing his financial affairs.

Analysis 

The Board must first determine whether the Veteran is entitled to an initial disability rating in excess of 50 percent for the period prior to May 15, 2015.  After considering the evidence, the Board finds that the Veteran's symptoms are best described by the assigned 50 percent rating and thus a higher rating is not warranted for this period.

As noted above, a 70 percent evaluation contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Prior to May 15, 2015, the record did not document problems with the Veteran's hygiene or personal appearance.  Through April 2015, the VA treatment records as a whole indicate that the Veteran's appearance was normal.  With the exception of the August 18, 2010 VA treatment record, the Veteran's speech was continually noted to be normal.  In addition, though the Veteran had depression and some panic, he appeared to be able to function independently, appropriately, and effectively during this period.  The activities that were described during this time, such as building a deck, fishing, and seeking a patent, seemed to require a certain level of independence from the Veteran.  In addition, he was described as alert, oriented, appropriate, and cooperative in his treatment records during this time.  

During this period, the record also does not reflect that the Veteran had an inability to establish and maintain effective relationships.  He was documented to have good relationships with his three children.  The Veteran's wife was noted to be supportive and she was frequently present during his appointments.  Though the Veteran reported having an argument with his wife in November 2012, the record indicates that they had reconciled their differences by the time of the next visit in December 2012.  The record did not document another disagreement until April 2015 when the Veteran worried that his wife would leave him.  The Veteran also reported having problems with his family as a result of the April 2015 problem with his wife.  Despite these difficulties, however, the record indicates that the Veteran's marriage as well as his other familial relationships remained intact during this period.  Although the Veteran evidently has difficulties in maintaining these relationships, the record does not show that he was unable to do so.

In addition, the record during this period does not show that the Veteran had difficulty adapting to stressful circumstances.  The Veteran reported that he was actually improving in his ability to cope with everyday stressors in March 2011 and that he could better manage his symptoms in March 2012.  Though the Veteran reported that he avoided going out in public, the record does not indicate that he avoided this forum due difficulty adapting to stressful circumstances.  Instead of problems with stress, the Veteran attributed this preference to his dislike of other people.  The Board also acknowledges that an August 2010 VA treatment record indicated that the Veteran's practices of looking out windows, going outside, and checked locks were types of obsessional ritual and part of his paranoia.  However, the record does not indicate that this behavior interfered with routine activities.  In fact, the Veteran later reported that his tendency to check locks was improving in August 2011.  Moreover, there was also no evidence of paranoia in June or November of 2012.  No other behaviors were identified as obsessional rituals by the record during this period.

The Board notes that the Veteran occasionally reported experiencing some anger and irritability, but he did not report that this irritability ever escalated to violence.  Indeed, the Veteran stated that he walked away from problematic situations.  In addition, the Veteran consistently denied having any suicidal ideation during this period.  The one VA treatment record from April 2011 that documented the Veteran's passing thoughts of suicide also stated that he did not have suicidal or homicidal ideation.  Al1 of the remaining available records following this report noted that the Veteran did not have suicidal ideation.  The June 2011 VA treatment record seemed to provide some explanation for the April 2011 record by indicating that the Veteran's thoughts on death were distinguishable from suicidal ideation.

In reaching this decision, the Board has considered the Veteran's GAF scores.  GAF scores from 51 to 60 are indicative of moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lower GAF scores of 41 to 50 represent serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  The Veteran's GAF scores ranged from 45 to 55, indicating serious to moderate symptoms.  However, they more frequently fell within the moderate range of scores.  Thus, the Veteran's scores during this time provide more support for a 50 percent rating and do not mandate the assignment of a 70 percent evaluation.  Based on the foregoing, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for the period on or after May 15, 2015.  As such, the benefit of the doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. at 53.

Turning to the period on or after May 15, 2015, the Board finds that the Veteran's PTSD symptoms most closely represent a 70 percent disability rating.  As such, an evaluation in excess of 70 percent is not appropriate.

A 100 percent rating is not warranted as the Veteran does not have total social and occupational impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The May 2015 VA examination report revealed that the Veteran maintained his relationship with his wife, which he felt was average.  He also socialized with his two children and grandchildren.  Thus, he did not have a total social impairment, despite difficulties in his social life and self-isolation.  In addition, the examiner did not find that the Veteran had persistent delusions or hallucinations.  The examination report also did not document that he was disoriented to time or place; rather.  The Board notes that during the May 2015 VA examination, the Veteran's speech was noted to be intermittently illogical, obscure, or irrelevant.  Despite this fact, the examiner did not indicate that there was any gross impairment in thought processes or communication.

In noting the Veteran's symptoms, the examiner determined that the Veteran was not in persistent danger of hurting himself or others.  Although the May 2015 examination report documented that the Veteran had mild memory loss, he did not have memory loss for names of close relatives, his own occupation, or his own name.  The Board notes that the examiner stated that the Veteran displayed neglect of his personal appearance and hygiene.  However, the examiner did not also find that he had an intermittent inability or perform activities of daily living.  Moreover, the examiner found him capable of managing his own finances.

In addition, the May 2015 examiner's opinion that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, and/or mood supports a rating of 70 percent.  Thus, the Board finds that a rating in excess of 70 percent for PTSD on or after May 15, 2015 is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  Gilbert, 1 Vet. App. 49.

The Board also considered the Veteran's lay statements in reaching these determinations.  The Veteran is competent to report all of his psychiatric symptoms, including depression, anxiety, nightmares, difficulty sleeping, and social isolation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained healthcare professionals are of greater probative weight than the Veteran's general lay assertions.  

Extraschedular Evaluation

For each of the periods on appeal, the Board considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology, as they address multiple symptoms and the effects of those symptoms on social and occupational functioning.  The Veteran has described symptomatology involving sleep impairment, nightmares, intrusive thoughts, depression, anxiety, hypervigilance, and irritability.  The impact of such psychiatric symptoms on occupational and social functioning is specifically contemplated in the General Rating Formula.  Furthermore, the General Rating Formula provides for higher ratings for PTSD.  Hence, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned scheduler ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD prior to May 15, 2015 is denied.

Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after May 15, 2015 is denied. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


